—In an action to recover damages for libel, the defendant appeals from an order of the Supreme Court, Kings County (Knipel, J.), dated February 15, 2002, which denied his motion to vacate a judgment of the same court, dated February 1, 2001, entered upon his default in opposing the plaintiffs motion for summary judgment and failure to appear at an inquest.
Ordered that the order is affirmed, with costs.
To vacate his default, the defendant was required to demonstrate a reasonable excuse for his failure to oppose the plaintiffs motion for summary judgment and his failure to appear at the inquest, and a meritorious defense (see Correa v Tscherne, 296 AD2d 476). The Supreme Court properly denied *628the motion, as the defendant failed to demonstrate a reasonable excuse for his default. Santucci, J.P., Krausman, McGinity, Schmidt and Crane, JJ., concur.